HERMAN, Judge
(concurring in part and dissenting in part):
I have no difference with the decision of my brethren as far as it goes, but we part philosophic company with respect to the treatment of the Additional Charge and its specification. At the appropriate time in the trial, defense counsel moved to dismiss1 this allegation of a failure to repair, on the grounds that it violated paragraph 26c, Manual for Courts-Martial, 1969 (Rev.), which provides:
Ordinarily, charges for minor derelictions should not be joined with charges for serious offenses. For example, a charge of failure to report for a routine roll call should not be joined with a charge of burglary. If, however, the minor offense serves to explain the circumstances of the greater offense, it is permissible to charge both.
In my opinion, the military judge erred in denying the motion.
The earliest source found for this provision is paragraph 67, Manual for Courts-Martial, 1917, which provided:
. To avoid taking up unnecessarily the time of a court with minor offenses, where charges are preferred for serious offenses, there should not be joined with them charges for minor derelictions, unless the latter serve to explain the circumstances surrounding the serious offenses. For instance charges for desertion should not ordinarily be joined with charges for losing through neglect Government property of small value; nor should charges for willful disobedience of the orders of a commissioned officer ordinarily be joined with charges for an absence from a routine duty. (Emphasis in original.)
The plain meaning of this language permits joining serious and minor charges where the latter explain the circumstances of the former; the italics used in the original text emphasize that this is the only permissible exception to the general prohibition. Thus, where a failure to repair serves to explain other charged offenses of willful disobedience and disrespect, joinder was held proper, United States v. Wells, 45 C.M.R. 501 (A.F.C.M.R.1972); United States v. Crump, 39 C.M.R. 899 (A.B.R.1968). See also United States v. Healy, 39 C.M.R. 636 (A.B.R. 1968), pet. denied, 39 C.M.R. 293 (1968).
It may appear to some that paragraph 26 c, Manual, supra, is inconsistent with para*892graphs 30g and 33h, which state a further principle in the prefer ral of charges: that all known charges against an accused should be consolidated in a single trial by the lowest court that has the power to adjudge an appropriate and adequate punishment. However, cross references were placed in the 1969 Manual, supra,2 with an obvious purpose to require consideration of both misjoinder of serious and minor charges and consolidation of charges, when preferral is accomplished. Thus, in my opinion, they are fully compatible when read together — known charges must be consolidated, but minor offenses should not be alleged unless they explain those which are serious.
Concern may arise, upon application of the misjoinder rule, that an accused may commit minor offenses with impunity while awaiting trial upon a serious charge. No rule however, prohibits the use of Article 15, UCMJ, during the pendeney of a court-martial,3 and if trial by court-martial is demanded for such minor offense, there could be no viable objection to the Additional Charge. See United States v. Abbott, 17 U.S.C.M.A. 141, 37 C.M.R. 405 (1967).
It is obvious that a failure to repair is among the most minor of offenses and is mentioned as such in each of the manuals quoted above, as well as the intervening manuals.4 The serious offense in this case, the larceny, is alleged to have taken place on 20 March 1975. The accused became a suspect some months later, an investigation ensued, and the accused was formally charged on 15 October. Eight days later the charges were referred for trial by special court-martial. On that day, 23 October, the alleged failure to repair took place when the accused did not appear for a class in drug and alcohol abuse, and human relations training. This charge was preferred, the accused informed of it, and the charge referred on the very next day, 24 October. That this failure to repair is not in the slightest manner related to the larceny charge is irrefutable. As such, it directly contravenes paragraph 26c, Manual, supra.
In an early Army case,5 an absence without leave charge of two days was joined with a larceny of ten tires. Although the accused pled guilty to the absence, the plea was subsequent to a motion for a severance of that charge and specification which was denied. In dismissing the absence charge, the board explained,
. We find nothing in the entire record which would show any relevance between the alleged larceny in November and the two day absence without leave in January. .
. Paragraph 26c of the Manual establishes a standard or rule as to the joinder of offenses, and places a duty upon the law officer, when motion is made, to examine whether there has been compliance therewith. .
We find here that the law officer clearly abused his discretion in denying the defense counsel’s motion for severance.
26 C.M.R. 692 at 694.
These facts closely parallel the instant case, with but one variance — the proof of the failure to repair in this case brought out an aggravating circumstance which, in my opinion, severely prejudiced the defendant. The inference is readily drawn from the failure of the accused to attend a drug and *893alcohol abuse class that he had a problem with one of these substances, which could provide some motive for the larceny. While this might be prejudicial if the accused was to have attended these classes prior to or contemporaneously with the alleged larceny, the charge becomes even more invidious since it occurred seven months after the alleged larceny.
Chief Judge Quinn of the United States Court of Military Appeals wrote, in a dissenting opinion some years ago:
Joined with the charges considered above are two other charges. One alleged that that accused was drunk and disorderly in the orderly room . . . and the other that ... he incapacitated himself for the proper performance of his duties by his previous indulgence in intoxicating liquor. These offenses are entirely unrelated to the other charges. They are among the most minor offenses in military law. It was, therefore, plainly improper to join these charges with one carrying a maximum penalty of confinement for life ... In my opinion, a staff judge advocate should not permit such a joinder.
United States v. Hines, 7 U.S.C.M.A. 75, 21 C.M.R. 201, 208 (1956). His advice is wise and practical, and should have been followed in this case.
The issue of misjoinder of serious and minor offenses was considered in United States v. Yelverton, 40 C.M.R. 655 (A.B.R. 1969), with the conclusion that it is not improper per se to join serious charges with unrelated minor offenses. The Board of Review in that case found no prejudice, however, particularly in the light of the lack of objection or motion by trial defense counsel. A recent case, United States v. Johnson, 49 C.M.R. 477 (A.C.M.R.1974), reiterated the Army view of the permissive nature of paragraph 26c, Manual, supra, and held that the military judge did not abuse his discretion in denying a motion to sever the minor charges, further finding no fair risk of prejudice by the joinder.
In a recent case, however, the Army Court agreed that dismissal for misjoinder of a charge of assault upon a military policeman was appropriate, where the accused had been acquitted of the other charges of attempted murder and aggravated assault. United States v. Smith, 49 C.M.R. 416 (A.C.M.R.1974). Emphasizing the fact that trial defense counsel made an appropriate motion to dismiss the minor charge, Judge Minton, speaking for a majority, explained:
I do not consider that dismissal is the only relief appropriate for an improper joinder of major and minor offenses even where prejudice is apparent, as in the instant case. Sentence adjustment might well be adequate under normal circumstances where proper conviction of other offenses remain. However, under the circumstances of the instant case, I have concluded that the only adequate remedy is disapproval of the findings and sentence and dismissal of the charge.
49 C.M.R. 416 at 420.
Although the case before this Court differs from Smith, in that the larceny charge may be reheard, it can serve no useful purpose for the failure to repair to be included in the rehearing, as it would be improper, in my view to once again misjoin these charges; it would further raise the same prejudicial inference that the accused had a drug or alcohol problem at the time of the larceny, and it could conceivably result in a requirement to reassess the sentence. I would dismiss the Additional Charge and its specification.

. His failure to do so would have abandoned the objectionable procedure and would have barred him from raising the issue at this level. United States v. Marymont, 28 C.M.R. 904 (A.F.B.R.1960), aff'd and rev’d in part on other grounds, 11 U.S.C.M.A. 745, 29 C.M.R. 561 (1960).


. Compare with the same paragraphs, Manual for Courts-Martial, 1951.


. Paragraph 32 c, Manual, supra, implies that Article 15, UCMJ, action is permissible and appropriate: “When the preliminary inquiry shows that additional or different offenses have been committed, . . . the immediate commander may prefer appropriate new charges for those offenses which he believes cannot properly be disposed of under Article 15." (Emphasis supplied.)


. Manual for Courts-Martial, 1921, where paragraph 67 was copied from the previous text, with the exception of the italicized portion and another punctuation change; Manual for Courts-Martial, 1928, paragraph 27; Manual for Courts-Martial, 1949, paragraph 27.


. United States v. Grant, 26 C.M.R. 692 (A.B.R. 1958).